DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 9/20/2021 has been entered.  Claims 1-61 are pending in the application.  Claims 1-25, 28, 39, and 51-59 remain withdrawn.  Claims 60-61 are new.  The amendments to the abstract overcomes each objection previously set forth in the Non-Final Office Action mailed on 5/20/2021.  The amendments to the claims overcome most of the claim objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed on 5/20/2021, except for two claim objections and a 112(b) rejection which appear to not have been addressed and are written again below.

Information Disclosure Statement
The information disclosure statement filed February 7, 2020, (having non patent literature documents) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL reference from “VYGON” fails to include a publication date.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement 
Applicant argues in the Remarks filed on 9/20/2021 that “the IDS is proper as it makes a statement that the article was available as prior art before the application filing date”.  However, 37 CFR 1.97, 37 CFR 1.98, and MPEP § 609 (specifically 609.01(B)(1)(e)(v)) require that each Non-Patent literature reference cited on an IDS must include “publisher, author (if any), title, relevant pages, and date and place of publication”.  An assertion that the article was available as prior art before the application filing date is not permissible as a date.

Claim Objections
Claims 32 and 46 are objected to because of the following informalities:  
-Claim 32, line 3: please correct “the injection end” to “an injection end”
-Claim 46, line 3: please correct “a primary fluid” to “the primary fluid”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites “at least one of the first or second extension flow line segments” in lines 3-4 of page 12, however there is no antecedent basis for this limitation. For examination purposes, the Examiner interprets that this limitation should read “at least one of the primary flow line segments”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-27, 29-34, 40-47, 49-50, and 60-61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomsen (US 4,908,018 A).
Regarding claim 26, Thomsen discloses an intravenous (IV) set (see Fig. 1-3, 5A-B, 6), comprising:
a plurality of primary flow line segments (24, 18) defining, at least in part, a primary flow line (24, 18) and a primary fluid path (fluid path through 24, 18), the IV set comprising a plurality of access points (locations of each riser 64); and
a unidirectional access port assembly (72, 44) at least partially defining the primary flow line (24, 18) and the primary fluid path (fluid path through 24, 18), the unidirectional access port assembly (72, 44) comprising: 
a primary flow body (44) comprising a sidewall (48) and opposing first (52) and second (54) openings, and a flow channel (channel through 44) extending between the first (52) and second (54) openings, the primary flow body (44) being coupled to at least one of the primary flow line segments (24, 18); 
an access port body (body of 72) supported at least partially by the primary flow body (44) and that defines an access port (72) operable to receive a fluid injection device (84); and 
an anti-backflow device (86) supported at least partially by the access port body (body of 72), and facilitating fluid communication to the primary fluid path (fluid path through 24, 18) via the access port (72) of the access port body (body of 72) (see col. 11 lines 14-60), wherein the access port (72) of the access port body (body of 72) is configured to receive the fluid injection device (84) at a position directly adjacent to the anti-backflow device (86) to substantially eliminate dead-space between the fluid injection device 
wherein the unidirectional access port assembly (72, 44) is operable to maintain continuous connection to the fluid injection device (84) (see col. 10 lines 29-32) over multiple successive dosages of a fluid (14) from the fluid injection device (84) into the primary fluid path (fluid path through 24, 18) through the anti- backflow device (86) (see col. 11 lines 14-60).

Regarding claim 27, Thomsen discloses the IV set of claim 26, wherein the primary flow body (44) and the access port body (body of 72) at least partially define a T-port type access port (see Fig. 3).

Regarding claim 29, Thomsen discloses the IV set of claim 26, wherein the anti- backflow device (86) comprises an elastomeric component (90) that fluidly separates the access port (72) of the access port body (body of 72) from the flow channel (channel through 44) (see col. 9 lines 38-59).

Regarding claim 30, Thomsen discloses the IV set of claim 29, wherein the elastomeric component (90) comprises a one-way compliant opening (opening around 90) operable to prevent a primary fluid (12) from passing through the one-way compliant opening (opening around 90) into a fluid chamber of the fluid injection device (84) while the fluid injection device (84) is removably coupled to the access port body (body of 72) (anti-backflow device 86 only opens from fluid pressure applied from the fluid injection device 84 against cap 92, which presses cap 92 against legs 90, opening the opening around legs 90 — see col. 11 lines 14-60).

Regarding claim 31, Thomsen discloses the IV set of claim 26, wherein the anti- backflow device (86) comprises a valve support device (92) and an elastic valve component (90), wherein a first end (left end of 92 in Fig. 3) of the valve support device (92) is supported by the primary flow body (44) (the entirety of valve 46, which includes valve support device 92, is supported by the primary flow body 44) and a second end of the valve support device (right end of 92 in Fig. 3) supports the elastic valve component (90), the elastic valve component (90) facilitating fluid communication to the primary fluid path (fluid path through 24, 18) via the access port (72) of the access port body (body of 72) (see col. 11 lines 14-60).

Regarding claim 32, Thomsen discloses the IV set of claim 31, wherein the elastic valve component (90) comprises a compliant perimeter portion operable to deflect to an open position (see Fig. 5B) in response to application of a fluid pressure from the injection end via the access port (72), and operable to deflect to a closed 

Regarding claim 33, Thomsen discloses the IV set of claim 32, wherein the elastic valve component (90) is seated against the primary flow body (44) and the access port body (body of 72) when the anti-backflow device (86) is in the closed position (see Fig. 5A).

Regarding claim 34, Thomsen discloses the IV set of claim 32, wherein the access port body (body of 72) comprises a valve retention cavity (widened cavity for anti-backflow device 86 between intermediate portion 98 and bore 66 — see Fig. 5A-B) that retains the elastic valve component (90) when in the closed position (see Fig. 5A), and wherein, when in the open position (see Fig. 5B), the elastic valve component (90) remains contained within boundaries defined by the valve retention cavity (widened cavity for anti-backflow device 86 between intermediate portion 98 and bore 66 — see Fig. 5A-B).

Regarding claim 40, Thomsen discloses the IV set of claim 26, wherein the access port body (body of 72) comprises a male type connection portion (106) configured to removably couple to a female type connector portion (see col. 10 lines 29-32) of the fluid injection device (84).

Regarding claim 41, Thomsen discloses the IV set of claim 26, wherein the unidirectional access port assembly (72, 44) is coupled to adjacent primary flow line segments (24, 18) of the IV set at a location proximate a distal terminus (at needle 26) of the IV set (see Fig. 1).

Regarding claim 42, Thomsen discloses the IV set of claim 26, wherein one of the access points (locations of each riser 64) of the IV set is coupleable to a fluid source (84) (see Fig. 6).

Regarding claim 43, Thomsen discloses an IV set system (see Fig. 1-3, 5A-B, 6), comprising: 
an IV set (see Fig. 1) comprising a plurality of primary flow line segments (24, 18) defining, at least in part, a primary flow line (24, 18) and a primary fluid path (fluid path through 24, 18), the IV set comprising a plurality of access points (locations of each riser 64);
an IV extension set (manifold 44 on right side as shown in Fig. 6) connected to the IV set (see col. 8 line 53 — col. 9 line 12),
a unidirectional access port assembly (72, manifold 44 on left side as shown in Fig. 6) supported on the IV extension set (manifold 44 on right side as shown in Fig. 6), the unidirectional access port assembly (72, manifold 44 on left side as shown in Fig. 6) at least partially defining the primary flow line (24, 18) and the primary fluid path (fluid path through 24, 18), the unidirectional access port assembly (72, manifold 44 on left side as shown in Fig. 6) comprising:

an access port body (body of 72) supported at least partially by the primary flow body (manifold 44 on left side as shown in Fig. 6) and that defines an access port (72) operable to receive a fluid injection device (84); and 
an anti-backflow device (86) associated with the access port (72) of the access port body (body of 72), and facilitating fluid communication to the primary fluid path (fluid path through 24, 18) via the access port (72) of the access port body (body of 72) (see col. 11 lines 14-60), wherein the access port (72) of the access port body (body of 72) is configured to receive the fluid injection device (84) at a position directly adjacent to the anti-backflow device (86) to substantially eliminate dead-space between the fluid injection device (84) and the anti-backflow device (86) (note: Merriam-Webster’s online dictionary defines “adjacent” as “close or near”, therefore the Examiner interprets that the fluid injection device 84 only has to be received close to or near the anti-backflow device (see Figs. 5A-B).  Further, the Examiner interprets that “substantially eliminate dead-space” only requires that most of the dead-space is eliminated, not a complete 
wherein the unidirectional access port assembly (72, manifold 44 on left side as shown in Fig. 6) is operable to maintain continuous connection to the fluid injection device (84) (see col. 10 lines 29-32) over multiple successive dosages of a fluid (14) from the fluid injection device (84) into the primary fluid path (fluid path through 24, 18) through the anti-backflow device (86) (see col. 11 lines 14-60).

Regarding claim 44, Thomsen discloses an intravenous (IV) fluid delivery system (see Fig. 1-3, 5A-B, 6), comprising: 
a fluid source (16) having a primary fluid (12, e.g. normal saline or dextrose — see col. 8 lines 17- 20); 
an IV set (see Fig. 1) comprising:
a plurality of primary flow line segments (24, 18) defining, at least in part, a primary flow line (24, 18) and a primary fluid path (fluid path through 24, 18) for transferring the primary fluid (12) from the fluid source (16), the IV set comprising a plurality of access points (locations of each riser 64);
a fluid injection device (84) comprising a secondary fluid (14, e.g. anesthetics, antibiotics, heart medication, anti-arrhythmics, blood, plasma, etc. — see col. 8 lines 27-38); and

a primary flow body (44) comprising a sidewall (48) and opposing first (52) and second (54) openings, and a flow channel (channel through 44) extending between the first (52) and second (54) openings, the primary flow body (44) being coupled to at least one of the primary flow line segments (24, 18);
an access port body (body of 72) supported at least partially by the primary flow body (44) and that defines an access port (72) that receives the fluid injection device (84); and
an anti-backflow device (86) supported at least partially by the access port body (body of 72), and facilitating fluid communication to the primary fluid path (fluid path through 24, 18) via the access port (72) of the access port body (body of 72) (see col. 11 lines 14-60), wherein the access port (72) of the access port body (body of 72) is configured to receive the fluid injection device (84) at a position directly adjacent to the anti-backflow device (86) to substantially eliminate dead-space between the fluid injection device (84) and the anti-backflow device (86) (note: Merriam-Webster’s online dictionary defines “adjacent” as “close or near”, therefore the Examiner interprets that the fluid injection device 84 only has to be received close to or near the anti-backflow device (see Figs. 5A-B).  
wherein the unidirectional access port assembly (72, 44) is operable to maintain continuous connection to the fluid injection device (84) (see col. 10 lines 29-32) over multiple successive dosages of the secondary fluid (14) from the fluid injection device (84) into the primary fluid path (fluid path through 24, 18) through the anti-backflow device (86) (see col. 11 lines 14-60).

Regarding claim 45, Thomsen discloses the fluid delivery system of claim 44, wherein the primary flow body (44) and the access port body (body of 72) at least partially define a T-port type access port (see Fig. 3) (note: the limitation “or a Y-site type access port” is not required as it is written in the alternative).

Regarding claim 46, Thomsen discloses the fluid delivery system of claim 44, wherein the anti-backflow device (86) comprises an elastomeric component (90) (note: the limitation “or a ball type check valve” is not required as it is written in the alternative), the anti-backflow device (86) operable to prevent a primary fluid (12) from passing through the anti-backflow device (86) into a fluid chamber of the fluid injection device (84) while the fluid injection device (84) is removably coupled to the access port body (body of 72) (anti-backflow device 86 only opens from fluid pressure applied from the 

Regarding claim 47, Thomsen discloses the fluid delivery system of claim 44, wherein the access port body (body of 72) comprises a male type connection portion (106) configured to removably couple to a female type connector portion (see col. 10 lines 29-32) of the fluid injection device (84).

Regarding claim 49, Thomsen discloses the fluid delivery system of claim 44, wherein the anti-backflow device (86) comprises a one-way check valve comprising a valve support device (92) and an elastic valve component (90), wherein a first end (left end of 92 in Fig. 3) of the valve support device (92) is supported by the primary flow body (44) (the entirety of valve 46, which includes valve support device 92, is supported by the primary flow body 44), and a second end of the valve support device (right end of 92 in Fig. 3) supports the elastic valve component (90), the elastic valve component (90) operable between open (see Fig. 5B) and closed (see Fig. 5A) positions to facilitate or restrict fluid communication to the primary fluid path (fluid path through 24, 18) via the access port (72) of the access port body (body of 72) (see col. 11 lines 14-60).

Regarding claim 50, Thomsen discloses the fluid delivery system of claim 44, further comprising an IV extension set (additional manifold 44 — see Fig. 6, col. 8 line 53 — col. 9 line 12) connected to the IV set (see Fig. 6), the IV extension set (additional 

Regarding claim 60, Thomsen discloses the IV set of claim 26, wherein the anti-backflow device (86) is positioned directly adjacent to the primary fluid path (fluid path through 24, 18), thereby substantially eliminating dead-space between the primary fluid path (fluid path through 24, 18) and the anti-backflow device (86) (note: Merriam-Webster’s online dictionary defines “adjacent” as “close or near”, therefore the Examiner interprets that the anti-backflow device 86 only has to be positioned close to or near the path through 24/18.  Further, the Examiner interprets that “substantially eliminate dead-space” only requires that most of the dead-space is eliminated, not a complete elimination of dead space between the anti-backflow device and the primary fluid path.  Thomsen Fig. 3 shows only a limited fluidic space between anti-backflow space 86 and the primary flow path through 24/18 (which flows through input end 52 and output end 54 of Fig. 3), thereby meeting the claimed limitation).

Regarding claim 61, Thomsen discloses the IV set of claim 26, wherein the access port (72) is configured to receive the fluid injection device, such that the fluid injection device comes into contact with the anti-backflow device (86) to eliminate dead-space between the fluid injection device and the anti-backflow device (86) (note: the limitation “configured to receive the fluid injection device, such that the fluid injection device comes into contact with the anti-backflow device to eliminate dead-space between the fluid injection device and the anti-backflow device” is functional language .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-38 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen (US 4,908,018 A), as applied to claims 26, 31, and 44 above, in view of Paradis (US 5,453,097 A).
Regarding claim 35, Thomsen discloses the IV set of claim 31. However, Thomsen fails to state that the valve support device is formed as a cylindrically shaped stem attached within a bore of the primary flow body, and wherein the elastic valve component is formed as a circular disk.
Paradis teaches an IV system valve (see Fig. 1A-B and 4), wherein a valve support device (10b) is formed as a cylindrically shaped stem (see Fig. 1A-B and 4) attached within a bore of a primary flow body (“flow fitting” — see col. 5 lines 59-63), and wherein the elastic valve component (10d) is formed as a circular disk (see Fig. 1B and 4). Therefore, it would have been obvious to a person of ordinary skill in the art 

Regarding claim 36, Thomsen discloses the IV set of claim 26. However, Thomsen fails to state that the anti-backflow device comprises an elastomeric component having a slit operable between open and closed positions to facilitate or restrict fluid communication to the primary fluid path via the access port of the access port body.
Paradis teaches an IV system valve (see Fig. 1A-B and 4), wherein the anti-backflow device (10d) comprises an elastomeric component (10d) having a slit (S) operable between open (see Fig. 4) and closed (see Fig. 1B) positions to facilitate or restrict fluid communication to the primary fluid path (fluid path through “flow fittings” received by base 10b — see col. 5 lines 59- 63) via the access port (10) of the access port body (body of 10) (see col. 5 line 64 — col. 6 line 2). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the valve configuration of Thomsen with the slit valve configuration of Paradis because both valve configurations are known in the art of IV valving systems and the substitution would yield a predictable result of allowing flow through the valve in only one direction (see Paradis col. 5 line 64 — col. 6 line 2).

Regarding claim 37, modified Thomsen teaches the IV set of claim 36 substantially as claimed, wherein Paradis further teaches that the elastomeric component (10d of Paradis — see modification of claim 36 above) comprises a duck-bill type one-way check valve (see Paradis Fig. 1B and 4, note: “duck- bill type” is being interpreted as defined in Applicant’s specification par. [0062] to mean a one-way slit valve).

Regarding clam 38, modified Thomsen teaches the IV set of claim 37 substantially as claimed, wherein Paradis further teaches that a circumferential perimeter portion of the elastomeric component (10d of Paradis — see modification of claim 36 above) is supported between the primary flow body (body of “flow fittings” received by base 10b — see Paradis col. 5 lines 59-63) and the access port body (body of 10).

Regarding claim 48, Thomsen discloses the fluid delivery system of claim 44. However, Thomsen fails to state that the anti-backflow device comprises an elastomeric component having a slit operable between open and closed positions to facilitate or restrict fluid communication to the primary fluid path via the access port of the access port body.
Paradis teaches an IV system valve (see Fig. 1A-B and 4), wherein the anti-backflow device (10d) comprises an elastomeric component (10d) having a slit (S) operable between open (see Fig. 4) and closed (see Fig. 1B) positions to facilitate or restrict fluid communication to the primary fluid path (fluid path through “flow fittings” .

Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive.
Applicant argues that the amendment added to independent claims 26, 43, and 44 including “wherein the access port of the access port body is configured to receive the fluid injection device at a position directly adjacent to the anti-backflow device to substantially eliminate dead-space between the fluid injection device and the anti-backflow device” is sufficient to overcome the 102 rejection of the claims in view of Thomsen.  However, the Examiner interprets that “a position directly adjacent to” does not require that the fluid injection device is directly, physically contacting the anti-backflow device.  Merriam-Webster’s Online Dictionary defines “adjacent” as “close or near”.  Therefore, this amendment only requires that the fluid injection device 84 of Thomsen is directly adjacent/close/near anti-backflow device 86, which is clearly shown in Figs. 5A-5B.  Further, the limitation “to substantially eliminate dead-space between the fluid injection device and the anti-backflow device” does not require that there is no 
Applicant also argues in the Remarks filed on 9/20/2021 that “the IDS is proper as it makes a statement that the article was available as prior art before the application filing date”.  However, 37 CFR 1.97, 37 CFR 1.98, and MPEP § 609 (specifically 609.01(B)(1)(e)(v)) require that each Non-Patent literature reference cited on an IDS must include “publisher, author (if any), title, relevant pages, and date and place of publication”.  An assertion that the article was available as prior art before the application filing date is not permissible as a date.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.